Title: To James Madison from Charles P. Harrison, 7 February 1813 (Abstract)
From: Harrison, Charles P.
To: Madison, James


7 February 1813, Philadelphia. “Desirous of engaging the patronage of the enlightened and most distinguished men of our country, I submit to you the accompanying annunciation for a subscription list, which I am anxious to render as honourable to the patriotism of the present period in our annals, as contributory to the advancement of the Fine Arts in the United States: arts which have ever flourished, and always attained the acmé of glory and perfection in a republic.”
